IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Charles W. Walsh, III, Laura Blau             :
and Philadelphia Community                    :
Development Coalition                         :
                                              :
            v.                                : No. 862 C.D. 2018
                                              :
Teresa F. Isabella and 325 S. 18th            :
Street, LLC                                   :
                                              :
Appeal of: 325 S. 18th Street, LLC


PER CURIAM                             ORDER


             NOW, June 2, 2020, having considered Appellant’s application for

reconsideration, the application is denied.